Citation Nr: 0532636	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability, to include degenerative changes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to March 
1978.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 1999 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  The case was remanded for 
additional development by the Board in March 2001 and June 
2004.  Following the most recent remand, service connection 
was granted for degenerative disc disease and degenerative 
joint disease in the lumbar spine by an August 2005 rating 
decision.  As such, the only issue remaining on appeal is as 
listed on the title page, and as the development requested in 
the June 2004 remand has otherwise been accomplished, this 
case is now ready for appellate review of the remaining issue 
on appeal.  

The Board notes that while additional evidence has been 
received since the most recent Supplemental Statement of the 
Case, the veteran's representative in his September 2005 
presentation to the Board requested that the case be 
adjudicated by the Board, waiving the right to have this 
evidence reviewed in the first instance by the RO.  As such, 
and given the fact that a  review of this evidence indicates 
that it is either duplicative of evidence previously 
considered or not directly relevant to the issue on appeal, 
the Board concludes that the additional delay in the 
adjudication of the veteran's case which would result from a 
remand for the sole purpose of having the RO review this 
evidence would not be justified.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The weight of the competent evidence is against a conclusion 
that the veteran has a current thoracic spine disability due 
to in-service symptomatology or an in-service event.  



CONCLUSION OF LAW

A thoracic spine disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In April 2002, July 2004 and May 2005 letters, the RO 
informed the veteran of the provisions of the VCAA.  In 
addition, the RO issued a detailed March 2000 statement of 
the case (SOC) and multiple supplemental statements of the 
case (SSOCs), in which he and his representative were advised 
of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claim, and that the March 2000 SOC and multiple SSOCs issued 
by the RO clarified what evidence would be required to 
establish entitlement to service connection for a thoracic 
spine disability.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2005 SSOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant evidence will 
be summarized.  Service medical records are negative for 
complaints, treatment, or findings of a spinal disability.  
The VA examination conducted in August 1978, approximately 
five months after the veteran's separation from active 
military duty, included no complaints or findings of a back 
disability.

In March 1979, the veteran sought VA treatment for complaints 
of low back pain and burning urination for the previous six 
months.  X-rays taken of the veteran's lumbosacral spine were 
normal except for very minimal rotary scoliosis. Assessments 
included an unstable low back.  In November 1979, the veteran 
sought VA treatment for continued low back pain, and 
diagnoses included rotoscoliosis of the lumbar spine as well 
as an unstable low back.  These reports do not refer to a 
thoracic spine disability.  

Thereafter, in October 1997, the veteran sought private 
medical care for complaints of low back pain.  The doctor 
diagnosed post traumatic cervical segmental dysfunction, 
cervicobrachial syndrome and lumbalgia, and expressed his 
opinion that the structural weakness of the veteran's spine 
was traumatically induced.  In November 1998, the veteran 
underwent a VA general medical examination, which included X-
rays that revealed minimal degenerative changes in the 
thoracic spine.  Also diagnosed was chronic low back pain 
without nerve root irrigation which the physician felt was 
possibly secondary to scoliosis. Additionally, the examiner 
stated that "[t]his started during military service."  

In order to clarify whether the veteran had a spine 
disability that was the result of service as requested by the 
Board in its June 2004 remand, the veteran was afforded a VA 
examination in November 2004.  With regard to the disability 
in the low back, the examiner stated that degenerative disc 
disease in this region of the back "may be secondary" to 
in-service physical labor, and as noted in the Introduction 
to this decision, service connection has been granted for 
degenerative disc and degenerative joint disease in the 
lumbar spine.  The diagnoses following this examination 
included minimal degenerative changes in the thoracic spine.  
As for the etiologic relationship between the disability in 
the thoracic spine and service, the examiner, who 
specifically noted that he had reviewed the claims file in 
detail, stated as follows: 

It is unlikely that the scoliosis is a 
result of his active military service, 
however, with regard to his thoracic 
spine, in that [the] majority of 
scoliosis is congenital in nature and a 
progressive deformity, that is unlikely 
to have been affected by his military 
service time.
Applying the pertinent legal criteria to the facts summarized 
above, the Board notes the review of the record reveals no 
reliable competent evidence record directly linking a current 
disability in the thoracic spine to service.  The competent 
evidence that does address this matter; namely, the opinion 
following the November 2004 VA examination, specifically 
found that it was unlikely that the veteran's thoracic spine 
disability  was incurred in service.  The Board recognizes 
the veteran's sincere belief, and respects his right to offer 
his opinion in this regard, that he has a current thoracic 
spine disability that is the result of service.  However, he 
is not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen, Espiritu, supra.  
As such, the Board finds that the probative value of this 
positive evidence is outweighed by the negative evidence of 
record, principally the silent service medical records and 
the negative November 2004 VA opinion.  Therefore, the claim 
for service connection for a thoracic spine disability  must 
be denied.  Gilbert, 1 Vet. App. at 49.




ORDER

Entitlement to service connection for a thoracic spine 
disability, to include degenerative changes, is denied.   




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


